142 F.3d 445
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Timothy G. TWOMEY, Plaintiff-Appellant,v.SACRAMENTO COUNTY SHERIFF'S DEPARTMENT, Ed Doonan;  JohnBenbow, Chief Deputy;  Louis Blanas, Undersheriff;Glen Craig Defendants-Appellees.
No. 97-15287.DC No. CV-95-00925-GEB.
United States Court of Appeals,Ninth Circuit.
.Argued and Submitted March 10th, 1998.Decided April 2, 1998.

1
Appeal from the United States District Court for the Eastern District of California, Garland E. Burrell, District Judge, Presiding.


2
Before CANBY and KOZINSKI, Circuit Judges and WEINER** District Judge.


3
MEMORANDUM*


4
Appellant's bare allegation that his supervisor was "dishonest," with no stated relation to the supervisor's conduct of his official duties or any matter of public policy, is not of public concern and thus will not support a First Amendment retaliation claim.  See McKinley v. City of Eloy, 705 F.2d 1110, 1114 (9th Cir.1983).  His due process claim fails because the California Peace Officers' Bill of Rights, Cal.  Gov't Code §§ 3301-3310, does not place substantive limits on the State's authority to transfer an officer and thus does not generate a property interest.  See Stiesberg v. California, 80 F.3d 353, 357 (9th Cir.1996).1  The judgment of the district court is therefore AFFIRMED.



**
 The Honorable Charles R. Weiner, Senior District Judge for the Eastern District of Pennsylvania, sitting by designation


1
 Appellant failed to brief and thus abandoned on appeal his claims under the Americans with Disabilities Act, 42 U.S.C. 12100


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3